USCA11 Case: 21-12114    Date Filed: 09/27/2022   Page: 1 of 6




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21–12114
                Non-Argument Calendar
                ____________________

In Re: ROBERT WALKER,
 TAMIKO N. PEELE,
                                                     Debtors.
___________________________________________________
ROBERT WALKER,
TAMIKO N. PEELE,
                                         Plaintiffs-Appellants,
versus
K. DRAKE OZMENT,
OZMENT LAW, PA,
                                        Defendants-Appellees.
USCA11 Case: 21-12114          Date Filed: 09/27/2022       Page: 2 of 6




2                        Opinion of the Court                   21-12114

                      ____________________

            Appeal from the United States District Court
                for the Southern District of Florida
               D.C. Docket No. 9:21-cv-80537-AMC
                     ____________________

Before JORDAN, NEWSOM, and LAGOA, Circuit Judges
PER CURIAM:
       Robert Walker and Tamiko Peele are Chapter 13 debtors
proceeding pro se. They appeal a district-court order denying their
motion for a “temporary injunction,” 1 a stay, and other relief. Be-
cause a denial of a stay is not appealable, we previously dismissed
that part of the appeal. But we did not address whether we have
jurisdiction over the rest of the appeal. We now hold that we have
jurisdiction over the portion of the appeal that seeks a temporary
injunction. We affirm the district court’s order refusing that tem-
porary injunction, and we deny several motions that Walker and
Peele (hereinafter “debtors”) have made in this Court.
       The facts of the case are known to the parties, and we do not
repeat them here except as necessary to decide the issues before us.




1 Whether  Walker and Peele sought a preliminary injunction or a temporary
restraining order is unclear.
USCA11 Case: 21-12114          Date Filed: 09/27/2022      Page: 3 of 6




21-12114                Opinion of the Court                           3

                                    I
        We address jurisdiction first. Our jurisdiction typically ex-
tends only to appeals from final orders, but we also have jurisdic-
tion to hear appeals from interlocutory district-court orders refus-
ing injunctions. 28 U.S.C. § 1292(a)(1). Debtors moved for a “tem-
porary injunction,” and that motion was denied. “Temporary in-
junction” may not be a familiar term of art, but we construe pro se
filings liberally. Erickson v. Pardus, 551 U.S. 89, 94 (2007). It’s clear
to us—as it was to the district court—that debtors sought injunc-
tive relief. We therefore regard the district court’s order denying
their motion as an order refusing injunctive relief.
       Debtors’ appeal is not moot even though the bankruptcy
court has dismissed their Chapter 13 case. Dismissal of a Chapter
13 case moots an appeal only if the dismissal makes it impossible to
grant effectual relief. Neidich v. Salas, 783 F.3d 1215, 1216 (11th
Cir. 2015). Thus, for instance, when a debtor appeals a deduction
in his Chapter 13 plan, the dismissal of the underlying Chapter 13
case moots the debtor’s appeal—for there is no deduction in a
Chapter 13 plan once the Chapter 13 case is dismissed. Id. But
when a debtor’s appeal challenges a “collateral” aspect of a Chapter
13 case—say, when a debtor seeks sanctions against a creditor for
flouting a stay-relief order—dismissal of that Chapter 13 case does
not moot the appeal. See In re Tucker, 743 F. App’x 964, 967–68
(11th Cir. 2018).
USCA11 Case: 21-12114         Date Filed: 09/27/2022    Page: 4 of 6




4                      Opinion of the Court                 21-12114

        Debtors challenge collateral aspects of their Chapter 13 case.
As best we can tell, debtors moved for three “temporary injunc-
tions”:
           1. one forcing defendants Ozment and Ozment
              Law—debtors’ counsel in the bankruptcy pro-
              ceeding—to relinquish debtors’ property and
              records, notify debtors when that happens,
              provide them an opportunity to pursue their
              appeal, cease collection efforts, and return
              their money with interest;
           2. one forcing several nonparties to cease paying
              debtors’ hazard insurance and tax obligation,
              cease taking payments from the debtors, and
              reissue debtors’ previous payments back to
              the debtors; and
           3. one forcing Ozment, Ozment Law, and sev-
              eral nonparties to cease disposing of debtors’
              assets and return debtors’ property.
       At least some of these are collateral matters. Former clients
are entitled to records from former counsel, for example, no matter
how the suit for which they hired counsel plays out. The district
court thus could, in theory, grant effectual relief on at least one of
debtors’ motions: It could order Ozment Law to turn over certain
records. Debtors’ appeal, therefore, isn’t moot.
USCA11 Case: 21-12114         Date Filed: 09/27/2022    Page: 5 of 6




21-12114               Opinion of the Court                         5

                                  II
        Still, the appeal fails. We generally reverse denials of pre-
liminary injunctions only if the district court abused its discretion.
Delta Air Lines, Inc. v. Air Line Pilots Ass’n, Int’l, 238 F.3d 1300,
1308 (11th Cir. 2001). But debtors have abandoned any claim that
the district court abused its discretion when it denied their motion
for a “temporary injunction.”
        An appellant abandons any claim not briefed before this
Court, made in passing, or raised briefly without supporting argu-
ments or authority. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d
678, 681 (11th Cir. 2014). Even pro se litigants abandon issues not
raised on appeal. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir.
2008). Here, debtors have not addressed whether the district court
abused its discretion by denying their motion for injunctive relief.
Their brief abounds in accusations, but it says little about why
those accusations warrant the injunction they seek. The brief
doesn’t even address the order denying their request for injunctive
relief. Put simply, this Court has not been briefed on whether debt-
ors deserve their sought-after injunction. Debtors have thus aban-
doned that claim.
                                 III
       Debtors have also made several other motions before this
Court. These include a motion for fees and expenditures and a mo-
tion for leave to file an unspecified document with excess pages.
USCA11 Case: 21-12114        Date Filed: 09/27/2022     Page: 6 of 6




6                      Opinion of the Court                21-12114

Both these motions include language that might be construed as
other motions.
       These motions are all denied. The motion for fees is denied
because debtors haven’t shown that this case falls within any of the
three “narrowly defined circumstances [in which] federal courts
have inherent power to assess attorney’s fees.” Chambers v.
NASCO, Inc., 501 U.S. 32, 45 (1991). That is, they haven’t shown
that their own litigation efforts have directly benefitted others, or
that their opponents have willfully disobeyed a court order, or that
an opposing party has acted in bad faith. Id. at 45–46.
         The motion to file an unspecified document with excess
pages is denied because, well, it’s unspecified. Without knowing
what debtors wish to file, it’d be premature to grant a request to
file it.
       The remaining motions are denied because they defy our or-
der that debtors file “separate motions for each request” for relief.
      AFFIRMED. Motions before this Court are DENIED.